Opinion by
Tilson, J.
A sample of the merchandise was admitted in evidence. It was agreed between counsel that the article is in chief value of silk and that the figures surrounding the central portion of the sample are composed in chief value of yarns, threads, or filaments. The central portion resembles an apple. Through the stem portion protrudes a wire made to resemble a stem to which are attached two leaves by winding a thread around the so-called wire stem *237and over and under the leaves so as to hold one end of the leaves close to the so-called wire stem. The attachment of the two leaves to the so-called wire stem of the apple does not fall within the definition of “appliqued” as given by lexiocographers or as judicially defined by the courts. The pincushions were therefore found not to be appliqued. On the two leaves appear certain stitches which counsel for the defendant contends constitute embroidery. As the merchandise was not classified as embroidery and there was no testimony showing it to be embroidery, the court was not prepared to hold from an inspection of the sample alone that this stitching rises to the dignity of embroidery. On the record presented the claim at 65 percent under paragraph 1211 was sustained.